                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


DINA CAPITANI,                           )
                                         )
       Plaintiff/Counter-Defendant.      )
                                         )
v.                                       ) Case No. 3:19–cv–00120
                                         )
WORLD OF MINIATURE BEARS. INC.,          ) JURY DEMAND
individually, and d/b/a MINIBEARGEMS,    )
and MINI BEAR GEMS, and                  )
MINIBEARSGEMS & GIFTS, INC.,             ) JUDGE CRENSHAW
individually, and d/b/a MINIBEARGEMS and ) MAGISTRATE JUDGE FRENSLEY
MINI BEAR GEMS,                          )
                                         )
       Defendants/Counter-Plaintiffs.    )
____________________________________________________________________________

         ANSWER TO COUNTER-CLAIM FOR DECLARATORY RELIEF
____________________________________________________________________________

       Plaintiff/Counter-Defendant Dina Capitani (“Ms. Capitani”) answers Defendants/Counter-

Plaintiffs’ Counter-Claim for Declaratory Relief as follows:

       1.      Ms. Capitani admits the allegations contained in Paragraph 1 of the Counter-Claim.

       2.      Ms. Capitani admits the allegations contained in Paragraph 2 of the Counter-Claim.

       3.      Ms. Capitani admits the allegations contained in Paragraph 3 of the Counter-Claim.

       4.      Ms. Capitani admits the allegations contained in Paragraph 4 of the Counter-Claim.

       5.      Ms. Capitani admits the allegations contained in Paragraph 5 of the Counter-Claim.

       6.      Ms. Capitani admits that on July 28, 2011, she entered into a Licensing Agreement

with Geoffrey Roebuck and Cathy Roebuck (the “Roebucks”), wherein Ms. Capitani agreed to

provided them copies of Ms. Capitani’s original illustrations from her registered Doggie Doodles

by Dina Volume II (“Subject Works”) for the Roebucks to use on their products for a term of three




    Case 3:19-cv-00120 Document 23 Filed 10/18/19 Page 1 of 4 PageID #: 154
years from August 1, 2011, until August 1, 2014. Any and all allegations within Paragraph 6 of

the Counter-Claim that are inconsistent with the foregoing are denied.

          7.    Ms. Capitani admits the allegations contained in Paragraph 7 of the Counter-Claim.

          8.    Ms. Capitani admits the allegations contained in Paragraph 8 of the Counter-Claim.

          9.    Ms. Capitani is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 9 of the Counter-Claim.

          10.   Ms. Capitani is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 10 of the Counter-Claim.

          11.   Paragraph 11 of the Counter-Claim states a legal conclusion rather than a factual

allegation to which no response is required.

          12.   Ms. Capitani denies that the Order she obtained in her favor against the Roebucks

is overly broad. The remaining allegations of Paragraph 12 of the Counter-Claim state legal

conclusions rather than factual averments, to which no response is required.

          13.   Ms. Capitani denies the allegations contained in Paragraph 13 of the Counter-

Claim.

          14.   Ms. Capitani denies that Counter-Plaintiffs are entitled to relief requested in their

Prayer for Relief.

          15.   All allegations not heretofore specifically admitted or denied, are hereby expressly

denied.

                                    AFFIRMATIVE DEFENSES

          1.    The Counter-Claim fails to state a claim upon which relief can be granted and

should, therefore, be dismissed.




                                                  2

    Case 3:19-cv-00120 Document 23 Filed 10/18/19 Page 2 of 4 PageID #: 155
       2.      To the extent determined to be applicable in the case, Ms. Capitani relies upon all

applicable statutes of limitations.

       3.      Ms. Capitani reserves the right to amend her Answer to assert additional defenses

pending further investigation and discovery in this case.

       WHEREFORE, Plaintiff/Counter-Defendant Dina Capitani respectfully prays that all

claims asserted in the Counter-Claim be dismissed on the merits; that she be awarded all

discretionary costs that are properly recoverable from Defendants/Counter-Plaintiffs; that all costs

assessed by the Court be taxed to the Defendants/Counter-Plaintiffs; and that Ms. Capitani be

awarded any and all other and additional relief to which she is justly and lawfully entitled. In the

alternative, Ms. Capitani demands a jury of twelve (12) persons to try this action.

                                                     Respectfully submitted by:

                                                     DICKINSON WRIGHT PLLC


                                                     /s/ Autumn L. Gentry
                                                     Autumn L. Gentry, #20766
                                                     424 Church Street, Suite 800
                                                     Nashville, Tennessee 37219
                                                     Phone: (615) 244–6538
                                                     Fax: (844) 670–6009
                                                     agentry@dickinsonwright.com

                                                     Attorneys for Plaintiff Dina Capitani




                                                 3

    Case 3:19-cv-00120 Document 23 Filed 10/18/19 Page 3 of 4 PageID #: 156
                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 18, 2019, a true and exact copy of the foregoing has been
served on the following via the court’s efiling system:

                John A. Beam, III
                Desireé J.C. Goff
                EQUITUS LAW ALLIANCE PLLC
                709 Taylor Street
                P.O. Box 280240
                Nashville, TN 37228
                beam@equituslaw.com
                goff@equituslaw.com


                                                    /s/ Autumn L. Gentry
                                                    Autumn L. Gentry


NASHVILLE 99997-70408 710699v1




                                               4

    Case 3:19-cv-00120 Document 23 Filed 10/18/19 Page 4 of 4 PageID #: 157
